Case: 21-10387     Document: 00516170971         Page: 1     Date Filed: 01/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 18, 2022
                                  No. 21-10387                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Wayne Cook,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:20-CR-48-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Michael Wayne Cook appeals the 293-month, within-guidelines range
   sentence imposed upon his guilty plea conviction for attempted enticement
   of a minor. He contends that the district court plainly erred by applying
   U.S.S.G. § 4B1.5 to increase his guidelines range because his prior Texas


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10387      Document: 00516170971           Page: 2   Date Filed: 01/18/2022




                                     No. 21-10387


   convictions for aggravated sexual assault of a child are not categorical
   “covered sex crimes” as defined in the Guidelines commentary. The
   Government moves for summary affirmance, arguing that Cook’s ability to
   show that any plain error in applying § 4B1.5 affected his substantial rights or
   seriously affects the fairness, integrity, or public reputation of judicial
   proceedings is foreclosed by the district court’s statement that it would have
   imposed the same sentence irrespective of the guidelines. Alternatively, the
   Government moves for a 30-day extension of time in order to file a merits
   brief. Cook opposes the motion for summary affirmance.
          Summary affirmance is proper where, among other instances, “the
   position of one of the parties is clearly right as a matter of law so that there
   can be no substantial question as to the outcome of the case.” Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). This court’s
   summary affirmance procedure is most appropriate for cases in which the
   parties concede that the issues are foreclosed by circuit precedent. See United
   States v. Houston, 625 F.3d 871, 873 n.2 (5th Cir. 2010) (noting the denial of
   summary affirmance where an issue was not foreclosed); United States v.
   Lopez, 461 F. App’x 372, 374 & n.6 (5th Cir. 2012).
          Cook’s challenge to his sentence entails a more involved analysis of an
   issue not foreclosed by precedent, thus we decline to grant summary
   affirmance. See United States v. Houston, 625 F.3d 871, 873 n.2 (5th Cir. 2010)
   (noting the denial of summary affirmance where an issue was not foreclosed).
   Specifically, we have not yet decided whether a conviction under Texas’s
   aggravated sexual assault statute qualifies as a categorical “sex offense
   conviction” for purposes of § 4B1.5. Nonetheless, we may resolve the appeal
   without additional briefing. See United States v. Bailey, 924 F.3d 1289, 1290
   (5th Cir. 2019) (denying summary affirmance, dispensing with further
   briefing, and affirming).




                                          2
Case: 21-10387      Document: 00516170971           Page: 3   Date Filed: 01/18/2022




                                     No. 21-10387


          First, because Cook did not object to the district court’s application
   of § 4B1.5, review is for plain error. United States v. Wikkerink, 841 F.3d 327,
   331 (5th Cir. 2016) (reviewing for plain error district court’s unobjected-to
   application of § 4B1.5). To prevail on plain error review, Cook must identify
   (1) a forfeited error (2) that is clear or obvious, rather than subject to
   reasonable dispute, and (3) that affects his substantial rights. See Puckett v.
   United States, 556 U.S. 129, 135 (2009). If he satisfies the first three
   requirements, this court may, in its discretion, remedy the error if the error
   “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings.” Id. (internal quotation marks and citation omitted).
          Cook’s challenge to his sentence is fatally flawed because he cannot
   show an effect on his substantial rights. See Molina-Martinez v. United States,
   578 U.S. 189, 200-01 (2016). Generally, where “the record is silent as to what
   the district court might have done had it considered the correct Guidelines
   range, the court’s reliance on an incorrect range in most instances will suffice
   to show an effect on the defendant’s substantial rights.” Molina-Martinez v.
   United States, 578 U.S. 189, 201 (2016). However, in some cases, “the record
   . . . may show, for example, that the district court thought the sentence it
   chose was appropriate irrespective of the Guidelines range.” Id. at 200; see
   also United States v. Sanchez-Hernandez, 931 F.3d 408, 411 (5th Cir. 2019)
   (stating that while Molina-Martinez “predicted erroneous Guidelines ranges
   will normally suffice to satisfy the third prong,” it also “recognized that
   won’t always be the case”).
          Here, the record is far from “silent as to what the district court might
   have done had it considered the correct Guidelines range.” Molina-Martinez,
   578 U.S. at 201. The district court offered “a detailed explanation of the
   reasons the [293-month] sentence was appropriate” under the § 3553(a)
   factors. Id. at 200. The court stated that it would impose the same sentence
   irrespective of the guidelines range because the “level of dangerousness” and



                                          3
Case: 21-10387       Document: 00516170971          Page: 4   Date Filed: 01/18/2022




                                     No. 21-10387


   Cook’s “repeat targeting of children is just incredibly dangerous and
   incredibly serious.” The court noted that it had even considered an upward
   variance, specifically identifying aggravating factors such as the incredibly
   serious nature of the instant offense; Cook’s history of sexual assaults against
   minors; his history of sex offense convictions, including aggravated sexual
   assault and failure to comply with sex offender requirements; the failure of
   more lenient prior sentences to deter his conduct; and Cook’s admissions to
   having previously sought out and groomed minors for sexual activity online
   as justifications for his sentence. In short, the district court adequately
   explained in detail its determination that Cook’s 293-month sentence was
   justified under the 18 U.S.C. § 3553(a) factors irrespective of any Guidelines
   error.
            Thus, Cook has failed to show plain error. See Puckett, 556 U.S. at
   135; see also United States v. Garcia Miguel, 829 F. App’x 36, 39-40 (5th Cir.
   2020) (finding no effect on the defendant’s substantial rights where the
   district court based the sentence on the § 3553(a) factors rather than on the
   incorrectly calculated Guidelines range); United States v. Andrews, 768 F.
   App’x 189, 193-94 (5th Cir. 2019) (same).
            The Government’s motion for summary affirmance and its alternative
   motion for an extension of time to file a merits brief are each DENIED. The
   judgment is AFFIRMED.




                                          4